WILKINS, Associate Presiding Judge
(concurring):
I fully concur in the opinion of the court. However, in the interests of allowing finality to come with all deliberate speed to judgments resulting in the termination of the parent-child relationship, I write separately to suggest an alternative analysis.
I believe this case also can be resolved by careful review of one of the other essential requirements of res judicata: Whether the same “claim” or “issue” is addressed by the trial court in both instances. For claim preclusion to apply, “ ‘the claim that is alleged to be barred must have been presented in the first suit or must be one that could and should have been raised in the first action.’ ” In re 877 P.2d 161, 163 (Utah Ct.App.1994) (quoting Madsen v. Borthick, 769 P.2d 245, 247 (Utah 1988)). For issue preclusion to apply, “the issue decided in the prior adjudication [must be] identical with the one presented in the action in question.” State ex rel. Utah State Dep’t of Soc. Servs. v. Ruscetta, 742 P.2d 114, 116 (Utah Ct.App.1987); see also Searle Bros. v. Searle, 588 P.2d 689, 691 (Utah 1978).
In this action, as in other parental rights termination actions that raise claims of res judicata, the claims are practically never the same, nor are they likely ever to be. The central claim is not simply, “Should the parental rights of Parent be terminated?” More accurately and precisely put, the question before the trial court in all circumstances is one of, “Should the parental rights of Parent be terminated at this time, based upon both the history of this parent’s behavior and the impact on the child?” If any appreciable time has passed between the first and second date upon which the juvenile court is asked to make a judgment on a petition seeking termination of parental rights, then as a matter of law the claim is necessarily and materially a different one than that previously tried. The claim is dramatically dependant on the time perspective from which the trial court views the evidence of the parent-child relationship, the parent’s behavior, and the child’s best interests.
*165I would hold on the faets of this case that res judicata as a doctrine certainly applies to termination actions, but that as a matter of law the claim alleged to be barred here was not presented in the first suit, nor could it have been, and that the issues relating to termination are not and cannot be identical to those presented in the first action. This is so simply because the claims involve the condition of both the parent and the parent-child relationship as of different dates. Since the dates of the first and second trials will always be different, and since the claims are materially date-dependent, the claims presented will always be different in this type of case. This is true even when the parties are identical, and the only issue litigated in both eases is whether or not the parental rights of a parent are to be terminated with respect to the same child or children.
As I understand the doctrine of res judica-ta as adopted in Utah, it may well apply to a parental, rights termination action brought after a prior parental rights termination action has been adjudicated. However, although res judicata applies for purposes of analysis, as a practical matter it will never act to bar the second action.